Exhibit 10.3

STOCK PLEDGE AGREEMENT




This Stock Pledge Agreement (the "Agreement") is entered into this 17th day of
December, 2010, by Selva Resources Corporation, a Nevada corporation (the
"Pledgor"), Long Lane Capital, Inc., a Washington corporation (the "Pledgee"),
and Matthew C. Maza (the "Escrow Agent").




RECITALS




1. The Pledgor has executed a promissory note in the amount of US $100,000, and
has tendered the note, along with other good and valuable consideration to
Pledgee.

2. The Pledgor has agreed to pledge to the Pledgee all of the 2009 Series “A”
Preferred shares the Pledgor owns, on the terms and conditions set forth below,
to secure the full performance of the Pledgor's obligations under the stock
purchase agreement, the note, and this Agreement.




AGREEMENT




1. Definitions.




(a) Certificates. The term "Certificates" means the certificates evidencing
ownership of the Collateral.




(b) Collateral. The term "Collateral" means the 10,000,000 2009 Series “A”
Preferred shares of stock of Silver Hill Mines, Inc., a Nevada corporation,
owned by the Pledgor.




(c) The Company. The term "the Company" means the Silver Hill Mines, Inc.




(d) Cure Period. The term "Cure Period" means a period of 10 days beginning with
delivery of a notice of Default pursuant to Section 9 of this Agreement.




(e) Default. The term "Default" means the event which occurs if:




(i) the Pledgor fails to make, when due, any payment owed on any of the
Obligations;




(ii) the Pledgor breaches any of the material terms of this Agreement, the
Purchase Agreement, or the Note;




(iii) the Pledgor becomes insolvent;




(iv) a receiver is appointed for any part of the Pledgor's property;




(v) the Pledgor assigns any of its assets for the benefit of creditors;




(vi) the Pledgor files or is served with a petition for relief under the





Stock Pledge Agreement: 1 of 10




--------------------------------------------------------------------------------

Bankruptcy Code, or any similar state or federal statute, or a proceeding is
instituted against the Pledgor seeking a readjustment of its indebtedness;




(vii) any of the Collateral is attached pursuant to a court order or other legal
process;




(viii) the Pledgor admits, in writing, its inability to pay its debts as they
become due; or




(ix) the Pledgor permits the Company either to dissolve or liquidate in whole or
in part, or to purchase, redeem, or retire its capital stock without prior
written approval of the Pledgee.




(f) Note. The term "Note" means that certain promissory note dated December 17,
2010, in the amount of $100,000 tendered by the Pledgor to the Pledgee.




(g) Obligations. The term "Obligations" means all of the debts, financial
obligations and other duties owed by the Pledger to the Pledgee under the Stock
Purchase Agreement, the Stock Grant and Option Agreement, the Promissory Note,
this Agreement, and any other account or matter.




(h) Purchase Agreement. The term "Purchase Agreement" means that certain Stock
Purchase Agreement, the Promissory Note, the Stock Grant and Option Agreement,
the Irrevocable Joint Escrow Instructions and this Stock Pledge Agreement all
dated the 17th day of December, 2010, between Pledgor and Pledgee.




2. Pledge of Shares and Creation of Security Interest. The Pledgor pledges the
Collateral to the Pledgee to secure the full and punctual payment and discharge
of the Obligations, and grants to the Pledgee a continuing security interest in
the Collateral and any proceeds of the Collateral.




3. Escrow Agent. The Pledgor and the Pledgee appoint Matthew B. Maza, Attorney
at Law, to serve as Escrow Agent. The Pledgor agrees to deposit the
Certificates, together with a stock power endorsed in blank for each
Certificate, with the Escrow Agent upon closing of the Purchase Agreements.




4. Covenants and Warranties of Pledgor.




The Pledgor covenants and warrants as follows:




(a) Payment of Indebtedness. The Pledgor will promptly pay and perform the
Obligations when due. In doing so, the Pledgor shall comply fully with all terms
and provisions of the Purchase Agreement, the Note, and this Agreement.




(b) Ownership of Collateral. The Pledgor has marketable title to the Collateral,
free from prior liens, encumbrances, or pledges of any kind.








Stock Pledge Agreement: 2 of 10




--------------------------------------------------------------------------------

(c) Liens. The Pledgor will neither create nor permit the creation of any lien
or other encumbrance of the Collateral without the prior written consent of the
Pledgee.




(d) Transfers. The Pledgor will neither make nor permit any transfer of the
Collateral, except as provided in this Agreement, without the prior written
consent of the Pledgee.




(e) Reimbursement of Outlays. The Pledgor will reimburse Pledgee for any
expenses reasonably incurred by the Pledgee in protecting or realizing on the
Collateral.




(f)  Placement of Legend. The Pledgor shall place a legend on the Certificates
stating that the shares represented by the Certificates are subject to the
restrictions imposed by this Agreement.




(g) Securities Duly Authorized and Issued. The Collateral has been duly
authorized and issued by the Company.




(h) No Distributions or Sale of Stock. The Pledgor shall not, without the prior
written consent of the Pledgee, cause or allow the Company to




(1) issue new stock of any class with voting rights which would reduce the
Silver Hill Mines 2009 Series “A”  Preferred stock to below 50% of the voting
power of the Company or fail to reserve sufficient common shares upon conversion
to common stock;




(2) declare or distribute a stock dividend or make any other distribution with
respect to the Collateral;




(3) combine the already issued securities of the Company into a lesser number of
shares; or




(i) Pledge of New Shares. If the Company issues any additional shares to the
Pledgor, or undertakes a stock dividend, reclassification, reorganization or
other change to the capital structure of the Company during the term of this
Agreement, the Pledgor agrees to deposit immediately with the Escrow Agent all
additional shares of stock or securities of the Company issued to the Pledgor.
Such additional shares or securities shall be held subject to the terms of this
Agreement in the same manner as the Collateral originally pledged under this
Agreement.




(j) Financial Data. Upon request, the Pledgor shall provide to the Pledgee or
the Pledgee's agent, quarterly and year-end financial statements, accounts
payable records, invoices and purchase records, general ledgers, check vouchers,
and any other supporting documents relating to the finances of the Company.




(k) Maintenance of Accurate Records. The Pledgor shall cause the Company to
maintain accurate records and books of account in accordance with generally
accepted accounting principles. The same accounting methods shall be
consistently applied throughout the record periods. The Pledgee shall have the
right to inspect, check, and make copies of the Company's





Stock Pledge Agreement: 3 of 10




--------------------------------------------------------------------------------

books and records at reasonable times without prior notice.




(l) Payment of Taxes and Indebtedness. The Pledgor shall cause the Company to
pay promptly all liens, taxes, assessments, or contributions required by law
which may come due and which are lawfully levied or assessed with respect to the
Company, its assets, or any of the Collateral. The Pledgor will execute and
deliver to the Pledgee, upon demand, certificates attesting to the timely
payment or deposit of the sums owed on all such liens, taxes, assessments, or
contributions. The Pledgor will make prompt payment on all obligations and
indebtedness secured by the Collateral. The Pledgor shall fully comply with all
terms and provisions of this and all other security instruments to which it is a
party.




(m) Notice of Change of Address. The Company's books and records are maintained
at its principal place of business, located at 3565 Las Vegas Blvd., Suite 723,
Las Vegas, NV 89109. The Pledgor shall immediately notify the Pledgee if the
Company changes the address of the office where it keeps its books and records.




(n) Maintain Corporation Existence. The Pledgor shall cause the Company to
maintain its corporate existence and comply with all applicable federal, state,
or local statutes and regulations. The Pledgor shall ensure that the Company
maintains its properties and assets in good operating condition.




(o)  Merger or Sale of Assets. The Pledgor shall not permit the Company to enter
into any merger agreement or to sell or lease all or substantially all of its
assets without the prior written approval of the Pledgee.




(p) Guarantees. The Pledgor shall not permit the Company to assume, guarantee,
or otherwise become liable on the obligation of any person or entity, except by
endorsement of instruments for deposit or collection, or pursuant to
transactions undertaken in the ordinary course of business, without the prior
written approval of the Pledgee.




(q) Conditional Resignation of Directorship. The Pledgor agrees to submit, on
the date of this Agreement, its resignation as a director and officer of the
Company, in the form attached as Exhibit “A”. The resignation shall be
effective, at the option of the Pledgee, upon Default.




(r) Voting of Collateral upon Default. Upon Default, the Pledgee shall be
entitled, after expiration of the Cure Period, to vote the Collateral held in
escrow by the Escrow Agent, and to appoint new directors of the Company to serve
in place of the directors then holding office.




5. Duties of Pledgee.




The Pledgee covenants and warrants as follows:




(a) Return of Collateral. The Pledgee shall ensure the return of the Collateral
to the Pledgor upon the complete and satisfactory performance of the
Obligations.




(b) Protection of Collateral. The Pledgee shall not sell the Collateral or
engage in





Stock Pledge Agreement: 4 of 10




--------------------------------------------------------------------------------

any acts which will cause or contribute to the depreciation of the value of the
Collateral, other than to take action necessary to levy upon the Collateral
pursuant to a Default.




(c) Approval of Corporate Actions. The Pledgee shall not unreasonably withhold
approval of proposed actions by the Company.




6. Exercise of Shareholder Rights.




(a) Receipt of Dividends and Distributions. As long as the Pledgor is not in
Default, the Pledgor shall have the right to receive and retain any dividends or
other distributions approved and paid on the Collateral.




(b) Right to Vote. As long as the Pledgor is not in Default, the Pledgor may
vote the Collateral for all purposes allowed within the restrictions set by this
Agreement, the Note, and the Purchase Agreement. The Pledgor agrees not to vote
the shares or otherwise to act in any way which will undermine the value of the
Collateral.




(c) Compliance with Securities Laws. The requirements of the federal securities
laws, applicable blue sky or other state securities laws, and similar laws
analogous in purpose or effect may limit the Pledgee's actions if the Pledgee
elects, following a Default, to dispose of any part of the Collateral, and also
may limit the subsequent transferee's ability to transfer the Collateral.
Accordingly, the Pledgee agrees that if the Pledgee sells the Collateral at any
public or private sale, the Pledgee will sell only to a buyer who will give
further assurances, reasonably satisfactory in form and substance to Pledgor and
its counsel, to the effect that the sale is exempt from registration under the
federal Securities Act of 1933 as amended, and under applicable state securities
laws.




7. Default and Return of Collateral.




(a) Notice of Default and Cure. The Pledgee shall deliver Notice of any Default
to the Pledgor and to the Escrow Agent. The Pledgor shall have the right to cure
any Default specified under Section 1(e)(i) or (ii) within the Cure Period. The
Pledgor may not cure a Default described in Section 1(e)(iii) through (ix) of
this Agreement. If the Pledgor fails to cure a Default within the Cure Period,
or is prohibited from curing the Default, then, after expiration of the Cure
Period, the Pledgee may pursue any and all remedies provided in this Agreement.




(b) Waiver of Presentment, Demand, and Protest. The Pledgor waives any right it
may have to presentment, demand, or protest of any Default.




(c) Acceleration upon Default. In the event of a Default, following expiration
of the Cure Period, the Obligations shall become immediately due and payable
without further notice or demand, at the Pledgee's option.




(d) Pledgee May Register Shares. Should a Default occur, upon expiration of any
Cure Period, the Pledgee may, immediately upon receipt of the Certificates and
stock powers from the escrow agent, cause the Collateral to be transferred to
the Pledgee's name on the stock records of the Company and may exercise any
right normally incident to the ownership of the Collateral,





Stock Pledge Agreement: 5 of 10




--------------------------------------------------------------------------------

including the right to vote, to liquidate the Company, or to sell the Company's
assets.




(e) Sale of Collateral. Upon receipt of the Certificates and stock powers, the
Pledgee may sell all or any part of the Collateral at public or private sale or
the Pledgee may keep the collateral in full satisfaction of the Obligation.  The
Pledgee may purchase all or any part of the Collateral at the sale. Proceeds of
any sale shall be applied first to pay all costs and expenses related to the
Default and sale of the Collateral, including all attorneys' fees and the costs
and expenses of the Escrow Agent, and second, to pay all amounts owed on the
Obligations on the date of sale. The balance of the proceeds, if any, shall be
remitted to the Pledgor.




(f) Remedies Cumulative. Upon Default, the Pledgee shall have all rights
available to the Pledgee at law or in equity, including all rights available
under the Washington Uniform Commercial Code, and all rights and remedies
granted under this Agreement, the Note, and the Purchase Agreement. These rights
and remedies shall be cumulative, and may be exercised singly or concurrently
with all other rights and remedies the Pledgee may have. Nothing in this
Agreement shall preclude the Pledgee from collecting any indebtedness without
resorting to the Collateral.




(g) Order of Realization on the Collateral. The Pledgee may realize upon the
Collateral in any order.




(h) Exercise of Conditional Resignation. Upon Default, the Pledgee may exercise
the conditional resignation of the director and officer granted as part of this
Agreement.




8. Duties of Escrow Agent.




The obligations and duties of the Escrow Agent are confined to those
specifically enumerated in the following escrow instructions:




(a) Retain Certificates. The Escrow Agent shall retain possession of the
Certificates and the stock powers, as agent of both the Pledgor and the Pledgee,
until all of the Obligations have been fully paid and all of the Pledgor's
duties under the Purchase Agreements have been performed, or until delivery of
the Certificates and stock powers pursuant to paragraph (c) below.




(b) Notice to Escrow Agent upon Default. In the event of a Default, the Pledgee
shall give written notice of the Default to the Pledgor and to the Escrow Agent.




(c) Delivery of Collateral. If the Escrow Agent has received satisfactory
evidence that written notice of Default has been delivered to the Pledgor, then,
upon expiration of the Cure Period, the Escrow Agent shall deliver the
Certificates and stock powers to the Pledgee, unless prior to the expiration of
the Cure Period the Pledgor has notified the Pledgee and the Escrow Agent to
withhold delivery of the Certificates and stock powers to the Pledgee.




(d) Agent May Withhold Delivery. Should the Pledgor notify the Escrow Agent to
withhold delivery of the Collateral to the Pledgee, the Escrow Agent shall not
deliver the Collateral to either party until the controversy is settled by
written agreement of the parties, by an order or decree of a court of competent
jurisdiction, or by the certificate of an arbitration decision delivered





Stock Pledge Agreement: 6 of 10




--------------------------------------------------------------------------------

pursuant to Section 9(e) of this Agreement.




(e) Controversies with Third Parties. If any controversy arises between the
Pledgor or the Pledgee and a third party, the Escrow Agent shall not be required
to determine the controversy or to take any action. The Escrow Agent may await
the settlement of any controversy by final, appropriate, legal proceedings, by
written agreement, or by the certificate of an arbitration decision before
taking any action with regard to the Collateral.




(f) Agent Institutes Legal Proceedings. The Escrow Agent may institute
interpleader or other appropriate legal proceedings in connection with
determining how and when to distribute the Collateral if the parties have failed
to act for one hundred twenty (120) days after the Escrow Agent receives notice
of Default under Paragraph (b) above.




(g) Agent Not Liable. The Escrow Agent shall not be liable for any loss which
may occur by reason of false representations or other actions of the Pledgor or
the Pledgee. The Escrow Agent shall not be liable for the exercise of its
discretion in any particular manner except in instances of gross negligence or
willful misconduct by the Escrow Agent.




(h) Division of Agent's Fees. The Pledgor will each pay all of the fees and
charges of the Escrow Agent in connection with this Agreement, including any
attorneys' fees and costs incurred by the Escrow Agent in connection with this
Agreement. The fee agreed upon for the Escrow Agent's services is the fee
normally charged by the Escrow Agent for its services at its customary hourly
rates for time spent in connection with the escrow.




9. Arbitration.




Any dispute concerning the release of the Collateral from escrow or arising out
of the sale or transfer of the Collateral pursuant to Section 7(e) of this
Agreement will be settled by arbitration as set forth in this Section 9. No
legal right of action may arise out of any such dispute until arbitration has
been completed. Each party, however, will have full access to the courts to
compel compliance with these arbitration provisions, to enforce an arbitration
award, or to seek injunctive relief, whether or not arbitration is available or
under way. The arbitration will take place as follows:




(a) Notice. The party demanding arbitration must deliver a written notice to the
other party. The written notice must contain a demand for arbitration, a clear
statement of the issue or issues to be resolved by arbitration, an appropriate
reference to the provision of the Agreement which is involved, a statement
describing the relief the party requests through arbitration, and the name and
address of the arbitrator selected by the demanding party.




(b) Response. The party receiving the notice of the demand for arbitration must
provide a written response to the demand within fifteen (15) days following
receipt of the notice. The response must contain a clear statement of the
respondent's position concerning the issues in dispute and the name and address
of the arbitrator it selects as one of the arbitrators to hear the dispute. If
the party receiving the notice of demand for arbitration fails to designate its
arbitrator within the time allowed, the demanding party may apply to the
presiding department of Spokane County Superior Court to designate the second
arbitrator.





Stock Pledge Agreement: 7 of 10




--------------------------------------------------------------------------------




(c) Third Arbitrator. Within seven (7) days following the selection of the
second arbitrator, the two arbitrators selected in accordance with subsections
(a) and (b) will select a third arbitrator. If they fail to do so within that
time period, either party may apply to the Superior Court for Spokane County,
State of Washington, to appoint a third arbitrator.




(d) Arbitration Meeting. The arbitrators will meet in Spokane, Washington within
twenty (20) days after the selection of the third arbitrator and will allow each
party an opportunity to submit oral or written evidence and argument concerning
the issues in dispute. The three arbitrators may resolve only the questions
submitted to arbitration, and must include as part of their consideration a full
review of this Agreement and all material incorporated in this Agreement by
reference.




(e) Decision. The decision of a majority of the arbitrators will be final and
will bind the parties. The decision shall be issued in the form of a written
certificate of decision.




(f) Consent to Change. By written consent of all parties to any dispute under
this Agreement, the method of selection of arbitrators, or even the arbitrators
selected, may be changed at any time.




(g) Payment of Costs. Subject to the attorneys' fees provision contained in
Section 11(g), in any arbitration, each party will pay its own costs, witness
fees, attorneys' fees, and the fees charged by the arbitrator it selects. The
fees charged by the third arbitrator and the costs of the proceeding shall be
borne equally.




(h) State Law. Except to the extent that the terms of this Agreement provide
otherwise, the terms and provisions of Chapter 7.04 RCW are incorporated in and
made a part of this Agreement.




10. Termination of Agreement. This Agreement shall remain in effect until the
Obligations have been discharged in full, at which time it shall terminate, and
the Escrow Agent shall return the Collateral to the Pledgor or its assigns.




11. Miscellaneous.




(a) Waiver. No right or obligation under this Agreement will be deemed to have
been waived unless evidenced by a writing signed by the party against which the
waiver is asserted, or by its duly authorized representative. Any waiver will be
effective only with respect to the specific instance involved, and will not
impair or limit the right of the waiving party to insist upon strict performance
of the right or obligation in any other instance, in any other respect, or at
any other time.




(b) Notice. Any notice or other communication required or permitted under this
Agreement shall be in writing and shall be deemed to have been duly given or
made either (a) when delivered to the party to which it is directed, or (b)
three (3) days after being deposited in the United States certified or
registered mail, postage prepaid, return receipt requested, and properly
addressed





Stock Pledge Agreement: 8 of 10




--------------------------------------------------------------------------------

to the party to which it is directed. A communication will be deemed to be
properly addressed if sent to the Pledgor at 3565 Las Vegas Blvd., Suite 723,
Las Vegas, NV 89109, if sent to the Pledgee at 18610 E. 32nd Avenue, Greeancres,
WA 99016, and if sent to the Escrow Agent at 1425 Broadway, Suite 454, Seattle,
WA 98122. At any time during the term of this Agreement, the Pledgor, the
Pledgee, and the Escrow Agent may change the address to which notices and other
communications must be sent by providing written notice of a new address within
the United States to the other parties. Any change of address will be effective
ten (10) days after notice is given.




(c) Modifications to Be in Writing. To be effective, any modification to this
Agreement must be in writing signed by all parties to the Agreement.




(d) Agreement Binding upon Successors and Assigns. This Agreement shall bind the
Pledgor and its successors and assigns. All rights, privileges, and powers
granted to the Pledgee under this Agreement shall benefit the Pledgee and its
successors and assigns.




(e) Assignment of Agreement. At any time, the Pledgee may assign or transfer any
of its rights or powers under this Agreement to any person or entity. The
Pledgor may not transfer its rights, duties, or obligations under this Agreement
without the prior written consent of the Pledgee.




(f) Further Assurances. Both the Pledgor and the Pledgee agree to take any
further actions and to make, execute, and deliver any further written
instruments which may be reasonably required to carry out the terms, provisions,
intentions, and purposes of this Agreement.




(g) Attorneys' Fees and Costs. If the Pledgor or the Pledgee institutes legal
proceedings, other than an arbitration as provided under Section 9, to settle
any controversy arising under this Agreement, the Purchase Agreement, or the
Note, the prevailing party in the action shall be entitled to recover its
reasonable attorneys' fees and costs.




(h) Governing Law. This Agreement shall be enforced, governed, and construed in
all respects in accordance with the substantive and procedural laws of the State
of Washington.




(i) Venue. The parties to this Agreement agree that the proper venue of any
action on this Agreement shall be in Spokane County, Washington.




(j) Severability. If any provision of this Agreement or any application of any
provision is determined to be unenforceable, the remainder of this Agreement
shall be unaffected. If the provision is found to be unenforceable when applied
to particular persons or circumstances, the application of the provision to
other persons or circumstances shall be unaffected.




(k) Headings. Headings used in this Agreement have been included for convenience
and ease of reference only, and will not in any manner influence the
construction or interpretation of any provision of this Agreement.




(l) References. Except as otherwise specifically indicated, all references in
this Agreement to numbered or lettered sections or subsections refer to sections
or subsections of this Agreement. All references to Exhibits refer to Exhibits
attached to this Agreement. All references to





Stock Pledge Agreement: 9 of 10




--------------------------------------------------------------------------------

"this Agreement," or to any Exhibit to this Agreement, shall include any
subsequent amendments to this Agreement, or to the Exhibit, as the case may be.




(m) Number and Gender. When required by the context:




(1) the word "it" will include the plural and the word "its" will include the
singular;




(2) the masculine will include the feminine gender and the neuter, and vice
versa; and




(3) the word "person" will include corporation, inn, partnership, or other form
of association.




(n) Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be deemed to be an original and all of which together will
constitute a single agreement.




(o) Entire Agreement. This Agreement represents the entire understanding of the
parties with respect to the subject matter of the Agreement. There are no other
prior or contemporaneous agreements, either written or oral, among the parties
with respect to this subject.




EXECUTED AND DELIVERED this 17th day of December, 2010.







PLEDGOR: /s/ Lisa Logan

Selva Resources Corp.

By: Lisa Logan

Title: Vice President







PLEDGEE:_/s/ Gregory Wilson

Long Lane Capital, Inc.

By:  Gregory M. Wilson

Title:  President







ESCROW AGENT: Matthew Maza

Matthew C. Maza, Esq.














Stock Pledge Agreement: 10 of 10


